Gases 111 7eepv0G13200ncoumenh H:160 Fike 2/04/19 Page é Dict 4 Pagel #2889

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

wee ee ee Be ee Re ew eR ee ee eK eK wee eee eee ee eee

CATCH 26, LLC, an illinois Limited Liability
Company, GAS CAP FUELS, LLC, an Illinois
Limited Liability Company and GRAYSLAKE
STOP & SHOP, LLC, an lilinois Limited Liability
Company,

Plaintiffs,

- against -

LGP REALTY HOLDINGS, LP, a Delaware Limited
Partnership, as successor by assignment from

PT, LLC, BAPA, LLC and State Oil Company and
LEHIGH GAS WHOLESALE, LLC, a Delaware
Limited Liability Company,

Defendants.

ee

LGP REALTY HOLDINGS LP, LEHIGH GAS
WHOLESALE LLC, LEHIGH GAS WHOLESALE
SERVICES, INC. AND CROSSAMERICA
PARTNERS LP,

Third-Party Plaintiffs,
- against -
CATCH 26, LLC, GAS CAP FUELS, LLC,

GRAYSLAKE STOP & SHOP, LLC, LOUAY ALANI
and ALI ALANI,

Third-Party Defendants.

Index No.: 1:17-cv-06135

SO-ORDERED
SETTLEMENT
AGREEMENT

WHEREAS, Plaintiffs Catch 26, LLC, Gas Cap Fuels, LLC, and Grayslake Stop & Shop, LLC,

have brought this action alleging claims against LGP Realty Holdings, LP, as successor by assignment

from PT, LLC, BAPA, LLC and State Oil Company and Lehigh Gas Wholesale, LLC sounding in

violations of the Petroleum Marketing Practices Act, 15 U.S.C. 2810, et seq., and breach of contract,

relating to: (1) the properties located at 26025 and 26037 West Grand Avenue, Ingleside, Illinois 60041

(collectively, “Ingleside Property”); (2) the property located at 735 Belvidere Road, Grayslake, Illinois

60030 (“Grayslake Property”); and (3) the property located at 401 S. Eastwood, Woodstock, Illinois

1

 

EXHIBIT B

 

 

 
EESS 1 ToC AGAZDOUNSEUAR fH-TBD Fite OS OG1S Paagd Dot Pagelip #4890

60098 (“Woodstock Property”); and

WHEREAS, Defendants denied all of Plaintiffs’ material allegations and asserted counterclaims
against the Plaintiffs sounding in breach of contract, trademark violations, trespass, and eviction and
ejectment, and sought declaratory judgment and injunctive against the Plaintiffs; and

WHEREAS, Defendants asserted third-party claims against the Third-Party Defendants
sounding in breach of personal guaranties; and

WHEREAS, all of the Parties’ claims and counterclaims above, are, collectively, “the Litigation”
and the Plaintiffs and Third-Party Defendants are, collectively, “the Plaintiffs,” and the Defendants/Third-
Party Plaintiffs are, collectively, “the Defendants”; and

WHEREAS, the Parties desire to settle this matter on the terms set forth below, with the
understanding the settlement of this dispute shal! not be taken or construed to be an admission or
concession of liability or wrongdoing on the part of any party, and all parties expressly deny any liability
or wrongdoing;

NOW THEREFORE, Plaintiffs, Defendants/Third-Party Plaintiffs and the Third-Party Defendants
(collectively “the Parties”), agree as follows:

1 Plaintiffs will pay off the balance of the April 12, 2013, Installment Agreements relating to
the Ingleside Property on or before the Ingleside Closing Date, which Closing will be held within ninety (90)
days of the date hereof ("the Ingleside Closing Date”}.’ At the Ingleside Closing, the parties shall: (a)
execute any and all documents necessary to transfer the registration of any Underground Storage Tank
("UST") at the Ingleside Property to Plaintiffs; and (b) execute a Bill of Sale and Release for the Ingleside
USTs*. At the time of the Ingleside Closing, Defendants shall transfer, convey, assign and deliver to
Plaintiffs good, marketable and insurable title to the ingleside Property, free and clear of all encumbrances,

except for the Permitted Encumbrances, being those items deemed to be acceptable to Plaintiffs. If,

 

’ \f Plaintiffs are unable to Purchase the Woodstock Property by the Ingleside Closing Date, Plaintiffs may extend the
Ingleside Closing Date for thirty (30) days on the following grounds: (a) the extension must be made in writing; (b) the
extension may be for no more than thirty (30) days; and (c) must be accompanied by a non-refundable wire-transfer
or ACH payment io Defendants tn the amount of $7,500.00, which payment(s) shall be applied to the Ingleside
purchase pnce. See footnote 7 far an example.

é A copy of the Ingleside Bill of Sale and Release is annexed hereto as Exhibit “A.”

2
Gases li 7ecyv0G1 S200 ncunent H:160. Fike 2/04/19 Pages Siot4 PageliD #2891

between the date of execution hereof and the Ingleside Closing Date, Plaintiffs choose not to proceed with
the purchase of the Ingleside Property, Plaintiffs may cancel the Installment Agreements on written notice
to Defendants. Within ten days of such written notice, Defendants may direct the Escrow Agent to release
the Ingleside Mutual Termination Agreement and Plaintiffs shall vacate the Ingleside Property within ten
days. Upon Plaintiffs leaving the Ingleside Property, Defendants shall retum the Ingleside Installment
Payments (“Ingleside Down Payments") made under the Installment Agreements and Promissory Notes
within five (5) business days of Plaintiffs’ notice to Defendants hereunder, along with original copies of the
Installment Agreement Documents marked “CANCELLED.” If Plaintiffs do not provide such written notice
of their objections to any such matters, Plaintiffs: (a) shall proceed with the purchase of the Ingleside
Property; and (b) shall be deemed to have waived their objection to any such matters and such matters,
together with all other liens, encumbrances and restrictions of record, shall be deemed to be Permitted
Encumbrances.*

2. Plaintiffs will purchase the Woodstock Property for $500,000.00 on or before the Woodstock
Closing Date, which Closing will be held within ninety (90) days of the date hereof unless extended pursuant
to paragraph 8 below. Simultaneous with the execution of this Settlement Agreement, the Parties shall
enter into a Purchase and Sale Agreement for the Woodstock Property.‘ At the Woodstock Closing,
Plaintiffs shall: (1) execute any and all documents necessary to transfer the registration of any USTs at the
Woodstock Property to Plaintiffs; and (2) execute a Bill of Sale and Release for the Woodstock USTs5.

3. Subject to the provisions of paragraphs 9, 10 and 11 below, Plaintiffs shall continue to lease

the Grayslake Property pursuant to the terms and conditions of the Grayslake Lease dated October 22,

 

3 At the time of the Ingleside Closing, the parties shall execute those documents necessary to effectuate the closing
including, but not limited to: (a) a general assignment of contracts, permits and other rights as contemplated herein;
(b) owner's title insurance affidavit and affidavit of non-foreign status of Defendants conforming to the requirements
of United States Treasury Regulations; (b) such other affidavits as may be reasonably required by Plaintiffs’ title
insurance company; (c) settlement statement; (d) certificates of incumbency and evidence of corporate authority for
the execution and delivery of all documents required in such form and content as the title insurance company
reasonably may require (including an officer's certificate); (e) certificates as to Defendants’ good standing; (f} all
additional documents, certifications, and affidavits that may be reasonably necessary or appropriate to complete the
purchase and sale of the Ingleside Property as may be reasonably requested by the title insurance company and
Plaintiff's lender; and (g) any documents required to be prepared and filed by Defendants to effectuate the transfer
of the UST registrations and any assigned permits applicable to the Ingleside Property.

= A copy of the Woodstock Purchase and Sale Agreement is annexed hereto and made a part hereof as Exhibit “B.”

: A copy of the Woodstock Bill of Sale and Release is annexed hereto as Exhibit “C.”

3
QOR8S LU AToCMOGAZ DUNS CE HH: THO Fite 0204/19 Page d O44 Pagelp #4892

2014 ("Grayslake Lease”) until October 31, 2020, (“Grayslake Lease Termination Date’).

4, Plaintiffs will reconnect, at Defendants expense, if any, the credit card system necessary
for Defendants to receive ail Plaintiffs’ credit card settlements at the Grayslake Property at the time of
execution of this Settkement Agreement.

5. Plaintiffs will, in accordance with the terms of the relevant supply agreements, purchase all
petroleum products from the Defendants from the date hereof until: (a) at the Ingleside Property, the earlier
of: (i) Plaintiffs’ purchase of the Ingleside Property as set forth in Paragraph 1 above; or (ii) Plaintiffs
vacating the Ingleside Property pursuant to Paragraphs 7, 10, or 11 below; and (b) at the Grayslake
Property, the earlier of: (i) Plaintiffs' vacating the Grayslake Property pursuant to Paragraphs 9, 10, or 11
below; or (ii) the Grayslake Lease Termination Date. Payments for all such petroleum product purchases
shall be made via the normal drafting process and all payments shall be due within five days of Plaintiffs’
purchase of the product unless agreed otherwise. Until such time as the credit cards systems are
reconnected and all credit card sales are flowing through the Defendants’ bank account, ail purchases shall
be on a prepay basis. Notwithstanding the foregoing, nothing in this Settlement Agreement obligates
Plaintiffs to purchase petroleum products from Defendants at the Woodstock Property during such time as
the Mutual Termination Agreement is held in escrow.

6. Plaintiffs will execute a Mutual Termination Agreement for the Ingleside Property, which
Mutual Termination Agreement shali be held in escrow pending the Ingleside Closing. Following the
Ingleside Closing, the Ingleside Mutual Termination Agreement shall be retumed to Plaintiffs’ counsel.
Plaintiffs shall, contemporaneously with the execution of this Settlement Agreement, execute a Mutual
Termination Agreement for the Woodstock Property, which Mutual Termination Agreements shall be held
in escrow pending the Woodstock Closing. Following the Woodstock Closing, the Woodstock Mutual
Tenmination Agreement shall be returned to Plaintiffs’ counsel. Plaintiffs shall, contemporaneously with the
execution of this Settlement Agreement, execute a Mutual Termination Agreement for the Grayslake
Property, which Mutual Termination Agreement shall be held in escrow pending the Grayslake Lease

Termination Date. Following the Grayslake Lease Termination Date, the Grayslake Termination
Cageel i pou netss Dogemaahy1 40 bilee @2404s19 7 ang bOsn} ld Pagel #:2893

Agreement shall be returned to Plaintiffs’ counsel.®

7. If Plaintiffs are unable to Purchase the Ingleside Property by the Ingleside Closing Date,
Defendants may direct the Escrow Agent to release the Ingleside Mutual Termination Agreement and
Plaintiffs shall vacate the Ingleside Property within ten days.’ If Plaintiffs vacate the Ingleside Property
within ten days of the release of the Ingleside Mutual Termination Agreement, Defendants shall promptly
return all of Plaintiffs’ Ingleside Down Payments made on the Ingleside Property from the date of the
Installation Agreement through the Ingleside Closing Date. If Plaintiffs fail to vacate the Ingleside Property
within ten days, Defendants may retain the ingleside Down Payments.

8. !f Plaintiffs are unable to Purchase the Woodstock Property by the Ingleside Closing Date,
Defendants Plaintiffs may extend the Woodstock Closing Date up to two consecutive times on the following
grounds: (a) each extension must be made in writing; (b) each extension may be for no more than thirty
(30) days; and (c) each extension must be accompanied by a non-refundable wire-transfer or ACH
payment to Defendants in the amount of $7,500.00, which payment(s) shall be applied to the Woodstock
purchase price.®

9. If, at the end of the second extension of the Woodstock Closing Date, Plaintiffs are unable
to Purchase the Woodstock Property, Defendants may direct the Escrow Agent to release the Woodstock
Mutual Termination Agreement and Plaintiffs shall vacate the Woodstock Property within ten days. Upon
Plaintiffs’ failure to purchase the Woodstock Property, the Grayslake Lease shall terminate.

10. It will be considered a breach of this Settlement Agreement if: (1) Plaintiffs disconnect, the
credit card system necessary for Defendants to receive all Plaintiffs’ credit card settlements at the Ingleside

Property and purchase all petroleum products from Defendants at the Ingleside Property from the date

 

6 The Ingleside, Grayslake and Woodstock Mutual Termination Agreements, which will be held in escrow by
Defendants’ counsel, as Escrow Agent, are annexed as Exhibit “D.”
? This provision shall not apply to any inability of Plaintiffs to close on the Ingleside Property due to a failure by

Defendants to provide title free and clear of all liens and encumbrances (such as mortgages and monetary liens
created by Seller in favor of a lender), except for. (a) easements, restrictions and conditions of record as of the date
of this Agreement or to be created pursuant to this Agreement; (b) easements or restrictions visible upon inspection
of the Property; and (c) any state of facts which an accurate survey would disclose.

a As an example, if Plaintiffs seek one or more thirty (30) day extension, each such request shall be accompanied by
a $7,500.00 payment to Defendants in accordance with the provisions of this paragraph. If Defendants thereafter fails
to complete the purchase of the Woodstock Property, Plaintiffs will forfeit each such $7,500.00 payment. If, however,
after requesting one or more thirty (30) day extensions and thereafter purchase the Woodstock Property, each such
$7,500.00 payment will be applied to the Woodstock purchase price as if such payments were deposits.

5
C@SRel dL FEY NET8S PBGEMABhH +140 Dilege O24A119F ase bleh lg PagelD #2894

hereof until the Ingleside Closing; or (2) Plaintiffs fail to reconnect (and maintain such connection of) all
credit card systems necessary for Defendants to receive all Plaintiffs’ credit card settlements at the
Grayslake Property and purchase all petroleum products from Defendants at the Grayslake Property from
the date hereof until the Grayslake Lease Termination Date or (iii) if Plaintiffs fails to comply with the Court's
September 21, 2018, Order pertaining to the monitoring systems at the Grayslake and Woodstock
Properties. Upon the occurrence of such a breach of this Settlement Agreement at any one of the
Properties, the Ingleside, Woodstock and Grayslake Lease shall terminate and Defendants may direct the
Escrow Agent to release the Ingleside, Grayslake and Woodstock Mutual Termination Agreements from
Escrow and Plaintiffs shall, on three days’ written notice: (1) immediately vacate all three Properties; (2)
forfeit their right to purchase the Ingleside and Woodstock Properties; and (3) forfeit their right to the
Ingleside Down Payments.

11. —- Plaintiffs’ rescission of the Ingleside Mutual Termination Agreement shall also will be
considered Plaintiffs’ Breach of this Settlement Agreement. Upon the occurrence of such a Breach of this
Settlement agreement, the Grayslake and Woodstock Leases shall terminate, Defendants may direct the
Escrow Agent to release the Woodstock and Grayslake Mutual Termination Agreements from Escrow and
Plaintiffs shall, on three days’ written notice: (1) immediately vacate the Grayslake and Woodstock
Properties; (2) forfeit their right to purchase the Ingleside and Woodstock Properties; (3) forfeit their right
to the Ingleside Down Payments; and (4) pay the Breach Fee defined in Paragraph 12.

12. In the event of a Breach of this Settlement Agreement by any party, the non-breaching party
shall be entitled to recover all attomeys’ fees incurred in connection with the Litigation (“the Breach Fee").
The provisions of this Section relating to the Breach Fee are an integral part of the transactions
contemplated by this Settlement Agreement, that the damages resulting from the breach of this Agreement
are uncertain and incapable of accurate calculation and that the amount payable hereunder is a reasonable
forecast of the actual damage that either party would incur in the event of a Breach of this Settlement

Agreement. The Breach Fee is intended to and shall constitute liquidated damages, and shall not be a

penalty.
C@BRel iL FEN NERS PRGEMABhH 140 Dilege O24A1519F 8G b2 Oh ig PAGED #2895

13. The parties executing this Settiement Agreement will withdraw their respective claims
alleged in this matter and agree to the dismissal of the Litigation with prejudice upon the later of: (a) the
Ingleside Closing; (b) the Woodstock Closing; (c) Plaintiffs leaving the three Properties as a result of
Plaintiffs’ breach of any provision of this Settlement Agreement.

14. That the Court will retain jurisdiction of the Litigation for purposes of enforcement of this
Settlement Agreement.

15. Except as otherwise agreed to herein, each of the Parties shall bear its own attorneys’
fees, costs and other expenses incurred in connection with the Litigation.

16. This Settlement Agreement cannot be amended, supplemented, or modified, and no
provision may be waived, except by a written instrument executed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.

17. ‘The Parties acknowledge that none of the Parties shall be entitled to have any provision
of the Settlement Agreement construed against the other. Rather, the provisions of this Settlement
Agreement shall be interpreted in a reasonable manner to effectuate the purposes of the Parties and
this Settlement Agreement.

18. —_ In entering into the settlement that has caused the Parties to execute this Settlement
Agreement, the Parties specifically acknowledge and represent that: (i) each Party is represented by
counsel and has had an opportunity to review this Settlement Agreement before execution of it; (ii) the
Parties have relied upon the advice of their respective attorneys, who are attorneys of the Parties’ own
choice, concerning the legal consequences of the settlement and of the execution of this Settlement
Agreement: (iii) the terms of the settlement and this Settlement Agreement have been completely
explained to the Parties by the Parties’ respective attorneys; (iv) the Parties have entered into the
settlement and have signed this Settlement Agreement voluntarily, without being under any mental
disability and without any undue influence from anyone; and (v) the Parties fully understand and agree
to perform and abide by all of the terms of the settlement and of this Settlement Agreement.

19. This settlement that has caused the parties to execute this Settlement Agreement, and

this Settlement Agreement and all portions contained therein, shall be construed and interpreted in

7
 

accordance with the laws of tha Stale of illinais, hobwithslanding any choice of law rules
NOW THEREFORE, IT IS. HEREAY. ORDERED that the parties shall comply with tha ferme of this.
Settlement Agreament.

1
Daied: Chicago, lllinais
January.3] 2016

CATCH 28,LLG =O - GAS he FUELS fic

By:

 

 

Me

iSuAY Chi 7 —

 

 

 

ALS ALANI “

   

 
  

 

 

 

 

LGP REALTY HOLTGSS. LP LoP LEHIGH GAS WHOLESALE LLC
By: George WwW ms daldinds By George WOT einS
EP tc.
Fener
Lo wtit) GAS WHOLESALE » Paeney CROSEAMERICA PARTNERS LP, PL Lo
% ESING, By: Cros bhiteeu OG.
By: George wi lus tS ge fasts
Buy one 1 re
ae Gi A, Me : PAs iy; A I
DAVIO A. ROLF, ESQ. / URS. BRODERICK FURRER,.£S0, —
SORLING NORTHRUP ATYCRNEYS HARRITON & FURRER, LLP
Attorneys for Defendants Altorneys tor Defendants
| North Old State Capital Plaza. Suite 200 84 Business Park Drive, Suite 302
P.O Box 5134 Armonk, New York 10504
Sarinofiald, |Hinots 62705 {914} 730-3400
(217) Ride4-444 UBFurrer@fiffawitp.com
daroll@soringlaw.com Admitted pra hac vice

INinois ARDC Co, 6188080
    

TIMOTHY
Attorney for Plaintiffs and
Third-Party Defendants
P.O, Box 677

Cary, I. 60013

(847) 913-5945
tcculb@gmall.com
Illinois ARDC No, 6229083

 

SO ORDERED:

 

Honorable Sharon Johnson Coleman, U.S.D.J.

 
